Citation Nr: 1433573	
Decision Date: 07/28/14    Archive Date: 08/04/14

DOCKET NO.  09-28 30	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for right knee chondromalacia.

2.  Entitlement to service connection for bilateral pes planus.

3.  Entitlement to service connection for diabetes mellitus also claimed as hyperglycemia.

4.  Entitlement to service connection for hyperlipidemia.

5.  Entitlement to service connection for Klinefelter's syndrome.

6.  Entitlement to service connection for glaucoma.

7.  Entitlement to service connection for migraines.

8.  Entitlement to service connection for neurodermatitis.

9.  Entitlement to service connection for a psychiatric disability to include schizophrenia, posttraumatic stress disorder (PTSD), and depression with anxiety.

10.  Entitlement to service connection for lupus.

11.  Entitlement to service connection for Wegener's ANCA.

12.  Entitlement to service connection for rheumatoid arthritis; also claimed as chronic joint pain and connective tissue disorder.

13.  Entitlement to service connection for anemia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Dworkin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1974 to February 1975. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied the benefit sought on appeal. Jurisdiction of the Veteran's claims file was subsequently transferred to the Montgomery, Alabama RO. 

In August 2010, the Veteran testified at a personal hearing before the undersigned. A transcript of the hearing is of record.

In April 2011, the Board remanded these matters for additional development.  The case has been returned to the Board for appellate review.  

The issues of entitlement to service connection for a psychiatric disability to include schizophrenia, PTSD, and depression with anxiety; migraine headaches; right knee chondromalacia, and pes planus are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Diabetes mellitus did not manifest during active service or within one year of separation from active service, did not have onset during active service, and was not caused by active service

2.  Hyperlipidemia is a laboratory finding and not a disease or disability under VA law and regulations. 

3.  Klinefelter's syndrome did not manifest during active service, did not have onset during active service, and was not caused by active service.  

4.  Glaucoma did not manifest during active service, did not have onset during active service, and was not caused by active service.  

5.  Neurodermatitis did not manifest during active service or within one year of separation from active service, did not have onset during active service, and was not caused by active service.

6.  Lupus did not manifest during active service or within one year of separation from active service, did not have onset during active service, and was not caused by active service

7.  Wegener's ANCA did not manifest during active service or within one year of separation from active service, did not have onset during active service, and was not caused by active service.

8.  Rheumatoid arthritis did not manifest during active service or within one year of separation from active service, did not have onset during active service, and was not caused by active service.

9.  Anemia did not manifest during active service or within one year of separation from active service, did not have onset during active service, and was not caused by active service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for diabetes mellitus, type II, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).

2.  The criteria for service connection for hyperlipidemia have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).

3.  The criteria for service connection for Klinefelter's syndrome have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303 (2013). 

4.  The criteria for service connection for glaucoma have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303 (2013). 

5.  The criteria for service connection for neurodermatitis have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).  

6.  The criteria for service connection for lupus have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).

7.  The criteria for service connection for Wegener's ANCA have not been met.  38 U.S.C.A. §§ 1110, 5107(West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).

8.  The criteria for service connection for rheumatoid arthritis have not been met.  38 U.S.C.A. §§ 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).  

9.  The criteria for service connection for anemia have not been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Due Process

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013) and 38 C.F.R. § 3.159 (2013).   Upon receipt of a substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (2013).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  For service-connection claims, this notice must address the downstream elements of disability rating and effective date.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VA provided adequate notice with regard to all issues on appeal in a letter sent to the Veteran in January2008.  

VA has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of service and other pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013). 

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA has no duty to provide an examination with regard to the claims decided in the instant decision because there is no evidence establishing a relevant in-service event, injury, or disease and no chronic condition manifested during an applicable presumptive period.  See 38 U.S.C.A § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

With regard to the April 2011 Board remand, the Board acknowledges that all the requested development was accomplished that is relevant to the issues decided in this document.  VA treatment records since December 2007 and Social Security Administration (SSA) records were obtained.  

It is noted that date stamped by the U.S. Court of Appeals in May 2011 and apparently received by VA in August 2013 (per the Veterans Appeals Control and Locator System (VACOLS) is a Release of Information VA Form 21-4142 dated by the Veteran in May 2011.  These are duplicates of documents received by the AOJ in May 2011 and considered by the AOJ.  This lists treatment providers of Dr. C.W.J. / the Neuropsychiatriy Association, and the East Alabama Medical Center and refers to treatment from January 3, 1980 to January 10, 1986 for a psychiatric disorder.  Also listed is treatment by Dr. V.L., identified as cardiovascular treatment, and treatment by a podiatrist, Dr. D.S.  The identified treatment is not relevant to the issues decided in the instant document.  To the extent that there has not been compliance with the April 2011 Remand and VA has not met its duty to assist in obtaining those records, the Board is remanding the issues to which the identified evidence is relevant for VA to meet its duty to assist.  The AOJ readjudicated the claims in a September 2012 Supplemental Statement of the Case.  

Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims, the appeals of which the Board decides in this document.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist. 


II. Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2013).  "To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Service connection can be presumed for certain chronic diseases, including arthritis, lupus, diabetes mellitus, anemia, and, arguably neurodermatitis as an organic disease of the nervous system, if manifested to a compensable degree within one year of separation from active service even if there is no evidence of manifestation of the disease during service.  38 U.S.C.A. § 1101, 1112, 1113 (West 2002 & Supp. 2013); 38 C.F.R. § 3.307, 3.309(a) (2013).  

Additionally, if a veteran was exposed to an herbicide agent, such as Agent Orange, during active service, specific diseases shall be service connected, if the requirements of 38 C.F.R. § 3.307(a) are met, even if there is no record of such disease during service.  38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. § 3.309(e). Veterans who served in Vietnam during a specified period are presumed to have been exposed to Agent Orange.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  Of the claimed disabilities in this case, only diabetes mellitus falls into this category.  38 C.F.R. § 3.309(e).  Exposure to Agent Orange is presumed for Veteran's who had certain foreign service, most notably service in the Republic of Vietnam during the Vietnam Era.  

That presumptive service connection is not available based on exposure to Agent Orange does not preclude granting service connection for the claimed disease if the evidence shows that it had onset during or was caused by active service, including by exposure to Agent Orange.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994). 

The value of lay statements, as with any evidence, depends in part on whether it is credible; the mere absence of corroborating contemporaneous medical evidence does not render the statements incredible.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2008).  

Persons without medical expertise, i.e., laypersons, are competent to provide evidence as to a diagnosis or a nexus in some, but not all, instances.  Although it is error to categorically reject a layperson diagnosis or nexus opinion, not all questions involving a diagnosis or nexus are subject to non-expert opinions.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Whether a layperson is competent to provide a diagnosis or nexus opinion depends on the facts of the particular case. In Davidson, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) drew from its earlier decision in Jandreau v. Nicholson to explain its holding regarding nexus opinion evidence.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  

In that earlier decision, the Federal Circuit stating as follows: "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Federal Circuit provided an example, stating that a layperson would be competent to identify a simple condition such as a broken leg, but not competent to provide evidence as to a more complex medical question such as a form of cancer.  Id. at n.4. 

Also of note is that the U.S. Court of Appeals for Veterans Claims has explained that non-expert witnesses are competent to report that which they have observed with their own senses. See Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

Taking Davidson, Jandreau, and Layno together, leads the Board to the conclusion that the complexity of the question and whether a nexus opinion could be rendered based on personal observation are factors in determining whether a non-expert nexus opinion or diagnosis is competent evidence.


II.A. Service Connection- Diabetes Mellitus

The Veteran's service treatment records are absent of any reports or diagnosis of diabetes mellitus.  A November 1986 hospital treatment record shows that the Veteran was found not to have diabetes mellitus.  An April 2007 VA treatment record shows that the Veteran was not diagnosed with diabetes mellitus but did show an increased glucose level.  A December 2007 VA treatment record shows that the Veteran was assessed with possible diabetes mellitus.  This medical evidence is the most probative evidence as to when the Veteran's diabetes mellitus manifested.  As diabetes mellitus did not manifest to a compensable degree within one year of separation from active service, service connection is not warranted a presumptive basis for chronic diseases.  

The Veteran did not serve in a location for which there is a presumption that he was exposed to an herbicide agent, such as Agent Orange.  Through his representative's December 2013 post remand brief to the Board, the Veteran contended that he had been exposed to Agent Orange and toxins while stationed at Fort Jackson, South Carolina.  The Veteran's DD Form 214 and service personnel records show that during his service from December 1974 to February 1975, the Veteran did not have foreign service but only served at Fort Jackson, South Carolina for basic training.  That location is not one at which it has been determined that Agent Orange was used.  See http://www.publichealth.va.gov/exposures/agentorange/locations/tests-storage/usa.asp.  Therefore, it is not presumed that the Veteran was exposed to Agent Orange during service.  

As to the Veteran's assertion that he was exposed to Agent Orange at Fort Jackson, he has not provided any information as to why he believes this to be so and has not demonstrated that he could identify Agent Orange.  The mere assertion of exposure is insufficient to establish exposure.  Similarly, the mere assertion of exposure to toxins is insufficient to find that he was exposed to toxins, or what the toxins which he alleges exposure.  The Board thus finds that the Veteran was not exposed to Agent Orange during service.  

The only evidence of record that supports the Veteran's claim for entitlement to service connection for diabetes mellitus is his statements that the disability was incurred in active service.  As is clear from the medical evidence, determining whether one has diabetes mellitus is a complex matter and it is common knowledge that laboratory testing is required.  Hence, the Veteran's report as to when he had diabetes is not competent evidence.  Additionally, it is common knowledge that whether exposure to a toxin causes a given disease is the subject of research by medical professionals.  To the extent that the Veteran asserts that exposure to an environmental hazard, or toxin, caused his diabetes manifesting many years later, his assertion is not competent evidence.  

For the reasons stated above, the Board concludes that the preponderance of the evidence shows that his diabetes mellitus did not manifest during service or within one year of separation from active service and was not caused by active service.  As the in-service and nexus elements are not met, the appeal as to entitlement to service connection for diabetes mellitus must be denied.  There is not reasonable doubt to be resolved as to this issue.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



II.B. Service Connection- Hyperlipidemia

Concerning the Veteran's claim for entitlement to service connection for hyperlipidemia, the Board notes that this is a laboratory result and not an actual disability for which VA compensation benefits are payable.  See 61 Fed. Reg. 20,440, 20,445 (May 7, 1996). (Diagnoses of hyperlipidemia, elevated triglycerides, and elevated cholesterol are actually laboratory results and are not, in and of themselves, disabilities.  They are, therefore, not appropriate entities for the rating schedule.)  The term "disability" means impairment in earning capacity resulting from diseases and injuries and their residual conditions.  38 C.F.R. § 4.1.  See also Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991); Allen v. Brown, 7 Vet. App. 439 (1995).  

Thus, in this case, while elevated hyperlipidemia may be a risk factor for disability, it is not itself a disability for VA purposes.  Accordingly, there is no basis for awarding service connection for hyperlipidemia, and the appeal in this regard is denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


II.C.  Service Connection- Klinefelter's Syndrome, Neurodermatitis, Lupus, Glaucoma, Anemia, Rheumatoid Arthritis, Wegener's ANCA 

The Board finds that the preponderance of the evidence is against the Veteran's claims of entitlement to service connection for Klinefelter's syndrome, neurodermatitis, lupus, Wegener's ANCA, glaucoma, anemia, and rheumatoid arthritis.  There is no evidence of any of these conditions during the Veteran's service.  It is questionable whether he has had some of the conditions during the course of his claim and appeal but even if he has, there is no evidence of the conditions during service and no mention of them until many years after service.  For example, December 2007 VA treatment records include an objective entry of lupus, January 2006 VA treatment records include anemia on a problem list, he was diagnosed with glaucoma by VA many years after service, October 1989 VA treatment records include a statement to rule out Klinefelter's syndrome, a December 2007 VA treatment note reports that the Veteran was diagnosed with rheumatoid arthritis in 2005 from X-rays that showed rheumatoid changes in his bones.  

The Veteran has not explained why he believes that these conditions are related to his active service or that they manifested during active service.  He has not asserted that these conditions or symptoms of them were present during service.  Rather, through his representative in the 2013 brief, he has only asserted that they all had onset during service, without any explanation as to the basis of this assertion.  The earliest he otherwise reported, i.e., prior to that brief, that he was found to have any of the conditions is 1979 as to Klinefelter's syndrome.  It is recognized that in the December 2013 brief, his representative stated that it was the Veteran's position that these conditions all had onset during service.  The Board has weighed these statements along with the other evidence of record and finds that the evidence tending to show no onset during service is more probative.  

Service treatment records are against a finding that any of the conditions manifested during his active service.  A medical history questionnaire completed by the Veteran on January 24, 1975 includes his report that he had never been anemic.  In November 1974, he was examined for the purpose of enlistment and the only abnormal clinical evaluation was with regard to his eyes in that he was found to have defective near vision.  At that time he completed a report of medical history indicating that the only listed condition he had ever had was venereal disease and reported that he had been a patient in a hospital in 1968 for gland trouble and an injured testicle.  In a document dated in February 1975 he endorsed that there had been no change in his medical condition since the November 1974 examination.  The only symptoms he reported during service involved pain of his feet and right knee.  There is no evidence that these conditions manifested during service or were caused by his active service.  

In the December 2013 brief, the Veteran's representative contended that Klinefelter's syndrome is a genetic disease and because it was not apparent prior to service, the Veteran contended that it had its onset during service.  Even if the condition, or any of the others addressed in this decision, preexisted his active service, no discussion as to applicability of the presumption of soundness is appropriate as the preponderance of evidence is against a finding that any of the conditions manifested during his active service.  See Gilbert v. Shinseki, 26 Vet. App. 48 (2012).  

In short, the service treatment records, most notably the Veteran's own reports during service to include what he sought treatment for and what he reported at entrance into service and near his separation from service (that there had been no change in his medical condition since the November 1974 examination) are more probative than what he now asserts through his representative.  This is because those reports were made at the time of his service and unaffected by the passage of time on memory, as opposed to his statements made decades later in the context of seeking VA benefits.  The inconsistencies of the statements tend to show that the Veteran is not credible as to whether these conditions had onset during service.  He has not reported that he had symptoms of any of the conditions during service.  Here, the Board is not requiring corroboration of his lay statements by medical evidence.  Rather, the Board is finding that the Veteran's statements and his behavior in what he sought treatment for or reported, is more probative than what he now asserts.  

Finally, there is no competent evidence of record showing that any of these conditions were caused by his active service, although manifesting after service.  Given the nature of the conditions, the Veteran's statement that they had onset during service is not competent evidence and not probative of a finding that they were caused by his active service.  In this regard, some of the conditions, such as lupus, glaucoma, rheumatoid arthritis, and anemia are commonly understood to require testing to determine whether the individual has the conditions.  Other conditions such as Wegener's ANCA and Klinefelter's syndrome are not in the realm of knowledge of a layperson and, from the note to rule out Klinefelter's in the 1989 document, not simple conditions diagnosable by observation with the five senses.  For these reasons, lay evidence as to causation of any of these conditions by service is not competent evidence.  

Because the preponderance of evidence shows that the in-service element of service connection is not met for any of these claimed disabilities the appeal must be denied with regard to these claims of entitlement to service connection for Klinefelter's syndrome, neurodermatitis, lupus, glaucoma, anemia, rheumatoid arthritis, and Wegener's ANCA.  There is no reasonable doubt to be resolved as to these issues.  There is no reasonable doubt to be resolved as to this issue.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013). 


ORDER

Entitlement to service connection for diabetes mellitus, also claimed as hyperglycemia is denied.

Entitlement to service connection for hyperlipidemia is denied.

Entitlement to service connection for Klinefelter's syndrome is denied.

Entitlement to service connection for low tension glaucoma is denied.

Entitlement to service connection for neurodermatitis is denied.

Entitlement to service connection for lupus is denied.

Entitlement to service connection for Wegner's ANCA is denied.

Entitlement to service connection for rheumatoid arthritis; also claimed as chronic joint pain and connective tissue disorder is denied.

Entitlement to service connection for anemia is denied.



REMAND

A remand is necessary in this case because there has not been compliance with the Board's April 2011 Remand directive to assist the Veteran in obtaining evidence from the East Alabama Medical Center between 1980 and 1986 with regard to his psychiatric disorder and right knee disability.  Following that Remand, the AOJ sent a letter to the Veteran requesting that he complete a VA Form 21-4142 so that VA could assist him in obtaining records of psychiatric treatment and treatment for his claimed right knee disability from the East Alabama Medical Center and from a podiatrist, Dr. D.S.  

In May 2011, the Veteran submitted the VA Form 21-4142 as he was instructed along with a few pages of records of treatment at the East Alabama Medical Center.  He also identified records of psychiatric treatment at the Neuropsychiatry Association in Opelika Alabama, Dr. D.S., and Dr. V.L. of the Temple Medical Center.  As to the identified records of treatment by Dr. V.L. he indicated that those involved a cardiovascular condition.  As there is no cardiovascular condition on appeal, the Board finds on basis for obtaining such records.  In short, the Veteran has identified how cardiovascular treatment records are relevant to his appeal.  He submitted another statement with that Form 21-4142 but in it he stated that the evidence submitted relates to all 17 of his claims on appeal and the Board finds that statement insufficient to identify the relevance of cardiovascular treatment.  

The AOJ received numerous records from the Social Security Administration (SSA) pursuant to the Board's directive to obtain those records.  Included in those records are records of a psychiatric evaluation at the Neuropsychiatry Association and record of treatment at the East Alabama Medical Center.  Those records are mostly of treatment by Dr. C.W.J., who he identifies in the Form 21-4142.  

However, there is no indication that the AOJ responded to the Veteran's VA Form 21-4142, which, given the language in the May 2011 letter sent to the Veteran from the AOJ, was a request for assistance in obtaining the identified records.  It is not clear that all relevant records of treatment at the East Alabama Medical Center, the Neuropsychiatry Association, and by the podiatrist, Dr. D.S. have been obtained.  The Board is aware that the AOJ attempted to obtain records from the East Alabama Medical Center in 2008 but that request was limited to records on or after 1986.  In short, VA has not met its duty to assist the Veteran in obtaining the records and the lack of a request for the records leads the Board to the conclusion that there has not been compliance with the Remand directive.  See Stegall v. West, 11 Vet. App. 268 (1998).  Hence, another remand is necessary to assist the Veteran in obtaining such records.  

Those records are asserted as relevant to his claims involving a psychiatric disability, pes planus, and right knee chondromalacia.  During the Board hearing, the Veteran appeared to be asserting that he has headaches related to his psychiatric disability.  Hence, it would be premature at this time to adjudicate the appeal as to the headaches issue.  Put another way, the headaches claim is inextricably intertwined with the psychiatric disability claim.  

Finally, the examination conducted in June 2011 is inadequate with regard to the pes planus issue.  The examiner determined that the Veteran had mild bilateral pes planus.  The examiner opined that documentation was inadequate to create a nexus between his current complaints regarding his feet and his service.  In doing so, the examiner referred to the in-service complaints as reporting foot pain on one occasion on January 17, 1975.  

Service treatment records document that he was diagnosed with mild bilateral pes planus on January 17, 1975, the same present diagnosis the examiner provided in the June 2011 examination report.  The examiner did not address this fact.  Furthermore, the Veteran again reported foot pain on January 20, 1975 and reported that he had suffered from the foot pain for 3 weeks.  As to lack of follow-up treatment, the Veteran was separated from service on February 6, 1975, less than three weeks after his report on January 20, 1975, so a rationale based on no follow-up during service does not appear to account for this fact.  Given these facts, the Board finds that the opinion rendered in June 2011 is not adequate.  Therefore, VA must provide another examination and obtain another opinion on remand.  


Accordingly, the case is REMANDED for the following action:

1.  Send a letter to the Veteran along with a copy of the VA Form 21-4142 that he submitted in May 2011 and blank copies of VA Form 21-4142, inform him that VA had not yet requested the records from (1) Dr. D.S. (use the full name of the podiatrist), (2) the East Alabama Medical Center for the period from 1980 to 1986 with regard to treatment for a psychiatric condition , his right knee, and his feet, inclusive; or (3) Neuropsychiatry Associates, and request that he provide updated VA Form 21-4142s, with a separate completed form for each provider, so that VA can assist him in obtaining the records.  Then provide the indicated assistance and associate any obtained records with the claims file.  If no records are obtained, then associate documentation of the efforts to obtain the records, including negative replies if such are obtainable.  

2.  After all available relevant evidence is associated with the claims file, ensure that the Veteran is scheduled for a VA examination with regard to his pes planus claim.  The claims file must be provided to the examiner, the examiner must review the claims file in conjunction with the examination and the examiner must annotate his or her report as to whether the claims file was reviewed.  The examiner is asked to accomplish the following:  

Provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's current pes planus had onset during the Veteran's active service.  Prior to providing the opinion, the examiner must not only review the claims file but interview the Veteran as to the history of his pes planus symptoms and history of the condition.  The examiner must provide a complete rationale for any opinion rendered.  In doing so, the examiner must explain the significance of the in-service diagnosis of mild pes planus on January 17, 1975 and his January 20, 1975 report of swelling of his feet, as to whatever conclusion the examiner reaches.  The examiner must also take into consideration that the service treatment records could not contain repeated complaints after February 1975 because the Veteran was separated from active service in February 1975.  

3.  After conducting any development deemed necessary following receipt of any additional evidence, readjudicate the claims of entitlement to service connection for bilateral pes planus, right knee chondromalacia, a psychiatric disability to include schizophrenia, posttraumatic stress disorder (PTSD), and depression with anxiety, and migraine headaches.  If any benefit sought is not granted, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto before returning the matters to the Board, if in order.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

(CONTINUED ON NEXT PAGE)


appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
JAMES G. REINHART
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


